DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herse et al. (Pub. No. US 2021/0254709 A1; hereafter P1) in view of Takahashi et al. (Pub. No. US 2016/0146630 A1; hereafter P2).
 Regarding claims 1-4, P1 discloses a sensor assembly for detecting angular positions of a camera module (see P1 Fig. 2, item 200), the sensor assembly comprising: a housing (see P1 Figs. 2 and 3, item 236); a rotation member comprising at least one body and configured to rotate together with the camera module (see P1 Figs. 2 and 4A, items 226 and 106); a magnet member that is configured to rotate with the rotation member on at least a portion of the housing , the magnet member comprises a first multi-pole magnetized magnet that has a first number of pole pairs alternately disposed along a first circumference on the rotation member (see P1 paragraph [0060] “in some implementations, the position sensor 214 can determine the position of the motor 212 using a multi-pole magnetic strip… In some examples, the position sensor 214 can be integrated on to the shaft of the motor 212.”); a hall sensor configured to detect a change of a magnetic field generated from the first multi-pole magnetized magnet (see P1 paragraph [0059] “examples of position sensors (214) that can be used to obtain position measurements (e.g., displacement, linear position, angular position, etc.) for the motor 212 include… magnetic position sensors (e.g., Hall effect sensors”); and a processor configured to estimate an initial position of the rotation member and a rotational angle from the initial position using the detected magnetic field (see P1 paragraph [0117] “The position sensor (214) can calculate the one or more measurements and report them to another device or component, such as a motor controller (206) and/or an internal computing system (110) on the autonomous vehicle (102).” In order to conduct the calculations, there must inherently be some form of processor present.); wherein the at least one body of the rotation member comprises: a pulley configured to rotate based on driving power from a motor (see P1 Fig. 2, items 226, 230, and 232); and a bracket on which the camera module is mounted (see P1 Fig. 2, item 222), the bracket configured to rotate together with the pulley such as to transmit rotation power to the camera module (see P1 Fig. 3, items 220, 106, 222, 232, and 312), wherein the magnet member is installed on the bracket (see P1 Fig. 2, since the items are all connected, any component can be construed as “installed” on the other. Furthermore P1 discloses that “position sensor 214 can be installed… in any other location that allows the position sensor 214 to obtain positioning measurements for the motor 212 and fit within the actuator system 204.” One having ordinary skill in the art at the time the invention was filed would have recognized that the magnet and sensor are therefore readily repositionable to another position, such as rotating ring 232 directly mounted to the bracket, as another rotating portion which allows the position sensor to sense rotation of the device.).
P1 does not disclose that the position sensor further comprises a second multi-pole magnetized magnet that has a second number of pole pairs alternately disposed along a second circumference on the rotation member, wherein the first circumference and the second circumference are arranged coaxially 
P2 discloses a magnet member that is configured to rotate with the rotation member on at least a portion of the housing (see P2 Figs. 1 and 2, items 31 and 32), the magnet member comprises a first multi-pole magnetized magnet that has a first number of pole pairs alternately disposed along a first circumference on the rotation member (see P2 Fig. 2, item 31), and further comprises a second multi-pole magnetized magnet that has a second number of pole pairs alternately disposed along a second circumference on the rotation member, wherein the first circumference and the second circumference are arranged coaxially (see P2 Fig. 2, item 32); and a sensor configured to detect a change of a magnetic field generated from the first multi-pole magnetized magnet and the second multi-pole magnetized magnet (see P2 Fig. 2, item 4); wherein the second circumference is arranged inside the first circumference (see P2 Fig. 2, items 31 and 32); wherein the first number and the second number are relative primes (see P2 paragraph [0104] “when the number of magnetic-pole pairs 31a in the first track 31 is set to an arbitrary number n, the number of magnetic-pole pairs 32a expressed by n±1 can be provided in the second track 32.” Any two consecutive numbers n and n+1 are relatively prime.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a two-track angle sensor like that of P2 in the device of P1 in so that “the absolute angle of the rotary shaft can be detected with high accuracy” as taught by P2 (see P2 paragraph [0040])..

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of P2 as applied to claim 1 above, and further in view of Zak (Pub. No. US 2009/0315541 A1; hereafter Zak).
 	Regarding claim 13, P1 in view of P2 discloses the magnetic sensor assembly of claim 1, but does not specifically disclose that the processor is configured to calculate a moving average of sample values obtained from the hall sensor, and estimate the angular positions of the camera module based on the moving average.
	Zak discloses using a running average of the Hall sensor output to determine the angular position (see Zak paragraph [0020]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the running average of the Hall sensors in order to enable normalization of the Hall sensor outputs for comparison, and also to smooth out the noisiness of the Hall sensor signal, as suggested by Zak.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of Hoskins et al. (Pub. No. US 2010/0235054 A1; hereafter Hoskins).
 Regarding claims 18-20, P1 discloses a magnetic sensor assembly for detecting angular positions of a camera module (see P1 Fig. 2, items 214 and 204); a rotation member comprising at least one body and configured to rotate together with the camera module (see P1 Figs. 2 and 4A, items 226 and 106); a multi-pole magnetized magnet alternately disposed along a circumference on the rotation member (see P1 paragraph [0060] “in some implementations, the position sensor 214 can determine the position of the motor 212 using a multi-pole magnetic strip… In some examples, the position sensor 214 can be integrated on to the shaft of the motor 212.”); a hall sensor configured to detect a change of a magnetic field generated from the multi-pole magnetized magnet (see P1 paragraph [0059] “examples of position sensors (214) that can be used to obtain position measurements (e.g., displacement, linear position, angular position, etc.) for the motor 212 include… magnetic position sensors (e.g., Hall effect sensors”).
P1 does not specifically disclose a case; a circuit board fixed on the case in a non-rotating state, and comprising a hall sensor; and a cover configured to cover the case from above, wherein the hall sensor is disposed on a lower surface of the circuit board such as to face the multi-pole magnetized magnet with a gap between the hall sensor and a top portion of the multi-pole magnetized magnet, and the circuit board is supported by the cover in a first direction and supported by the case in a second direction.
Hoskins discloses a magnetic sensor assembly comprising: a case (see Hoskins Fig. 2, item 16); a circuit board fixed on the case in a non-rotating state (see Hoskins Fig. 2, item 34), and comprising a hall sensor (see Hoskins Fig. 2, item 31); and a cover configured to cover the case from above (see Hoskins Fig. 2, item 14), wherein the hall sensor is disposed on a lower surface of the circuit board such as to face the multi-pole magnetized magnet with a gap between the hall sensor and a top portion of the multi-pole magnetized magnet (see Hoskins Figs. 4 and 5B, items 25 and 37, while Hoskins does not specifically disclose a gap, it would have been obvious to provide a gap so as to avoid friction damaging the components as the magnet rotated while the Hall sensor stayed relatively still), and the circuit board is supported by the cover in a first direction and supported by the case in a second direction (see Hoskins Figs. 5A and 5B, items 14, 16, and 34); wherein the circuit board further comprises: memory configured to store a setting value of the hall sensor; and a connector configured to electrically connect the circuit board and external devices (see Hoskins Fig. 5A, items 44 and 46. While item 44 is disclosed as a processor, and the other unlabeled component is not disclosed as being a memory, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a memory on the circuit board along with the other required components so as to obviate the need for an additional circuit board for the memory and to provide a compact complete device which stores the program and data locally as opposed to requiring external components.); wherein the connector is disposed on a surface of the circuit board that is different from the lower surface of the circuit board on which the hall sensor is disposed (see Hoskins Fig. 5A, item 46 and 5B, item 37).

 	Allowable Subject Matter
Claims 14-17 are allowed.
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/15/2022